DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 06 October 2021, have been entered in full.  Claims 1 and 17 are amended. New claims 24 and 25 are added. Claims 1, 3-5, 8, 9, 17, 19-21, 23-25 are under examination.

			Withdrawn Objections And/Or Rejections
The rejection to claims 1, 3-5, 8, 9, 13, 17 and 22 under 35 U.S.C. 103 as being unpatentable over MacLeod (US 2006/0172389; published Aug 3, 2006) in view of Nakaishi et al. (US 2009/0158449; published Jun 18, 2009) and Stark et al. (US 2008/0146543; published 6/19/08), as set forth at pages 3-8 of the previous Office Action (06 July 2021), is withdrawn in view of the amendment (06 October 2021).
The rejection to claims 1, 3, 13, 17, 19-23 under 35 U.S.C. 103 as being unpatentable over Westenfelder (WO 2006/055973; published 5/26/06) in view of Nakaishi et al. (US 2009/0158449; published Jun 18, 2009), Tian et al. (US 2010/0093608; published Apr 15, 2010) and Stark et al. (US 2008/0146543; published 6/19/08), as set forth at pages 8-15 of the previous Office Action (06 July 2021), is withdrawn in view of the amendment (06 October 2021).

The rejection to claims 1, 3-5, 8, 9, 13, 17, 19-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, written description, as set forth at pages 16-18 of the previous Office Action (06 July 2021), is withdrawn in view of the amendment (06 October 2021).
The rejection to claim 22 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as set forth at pages 18-19 of the previous Office Action (06 July 2021), is withdrawn in view of the amendment (06 October 2021).

NEW REJECTION/OBJECTIONS
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8, 9, 17, 19-21, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over MacLeod (Reference of record; US 2006/0172389; published Aug 3, 2006) in view of Nakaishi et al. (Reference of record; US 2009/0158449; published Jun 18, 2009) and Stark et al. (Reference of record; US 2008/0146543; published 6/19/08).
MacLeod teaches an isolated canine erythropoietin (EPO) polypeptide. MacLeod teaches a method for providing EPO therapy to a dog or a cat comprising administering recombinant canine EPO to a dog or a cat in need of EPO therapy. MacLeod teaches administering canine EPO to cats with chronic renal disease (abstract and paras 0007, applies to claims 1, 3 and 17). The teaching of MacLeod reads on a non-human mammal having chronic kidney disease but not initially having anemia (i.e. a non-human mammal having chronic kidney disease without anemia at least at the start of the administration step)(applies to claims 1 and 17). The canine EPO amino acid sequence of MacLeod is 95.1% identical to instant SEQ ID NO:2. The canine EPO amino acid sequence of MacLeod is 95.1 % identical to instant SEQ ID NO:3 (sequence search alignment results of record)(applies to claims 1 and 17). MacLeod teaches administering EPO at a dose of 100 U/kg once weekly (paras 0091)(applies to claims 1, 4, 5 and 17). MacLeod teach that the animals received iron supplementation (para 0090)(applies to claim 9). MacLeod teaches laboratory assessments are done on blood. MacLeod teaches serum biochemical analyses (sodium, potassium, chloride, total protein, albumin, globulin, BUN, creatinine, glucose, calcium, phosphorus, total bilirubin, cholesterol, and iron concentrations, alkaline) phosphatase, aspartate transaminase, alanine transaminase, .gamma.-glutamyl-transferase, creatine kinase, and amylase activities, and unsaturated iron binding capacity) were done prior to initiating EPO treatment and at the end of the study (para 0092). 
In summary, MacLeod teach a method for inhibiting renal hypofunction in dogs and cats, wherein said animals have chronic kidney disease without anemia at least at the start of the administration step comprising administering a canine EPO polypeptide sequence to dogs and cats. 
MacLeod does not teach a feline EPO polypeptide sequence that is 100% identical to instant SEQ ID NO:2 or SEQ ID NO:3.  MacLeod does not teach that the EPO polypeptide is chemically modified with PEG, wherein PEG is 5 to 40 kDa. MacLeod does 
Nakaishi et al. teach administering PEGylated feline EPO to cats to treat renal anemia (paras 0038, 0089 and claims). Nakaishi et al. teach a feline EPO polypeptide sequence that is 100% identical to instant SEQ ID NO:2. Nakaishi et al. teach a feline EPO polypeptide sequence that is 100% identical to instant SEQ ID NO:3 (sequence search results of record)(applies to claims 1, 17, 19-21 and 23). Nakaishi et al. teach PEGylated feline EPO (paras 0038, 0089 and claims)(applies to claims 1 and 17). Nakaishi et al. teach that the polyethylene glycol (PEG) has a weight average molecular weight of 5 to 40 kDa (paras 0032-0039, 0078 and claims)(applies to claims 1 and 17). Nakaishi et al. teach administering the composition at a time interval of 8 or more days (para 0133)(applies to claims 1, 4, 17, 24 and 25). 
Stark et al. teach methods of treating systemic diseases in cats, such as chronic kidney disease (CKD) (abstract and paras 0002-0003 and 0009). Stark et al. teach that the diagnosis of reduced kidney function such as chronic renal failure is based on exclusion of pre- and post-renal causes and standard blood markers, e.g. urea and creatinine in plasma or serum. Stark et al. teach that abnormal concentrations of these parameters are described as azotemia (para 0021). Stark et al. teach that the International Renal Interest Society (IRIS) has proposed a staging system based on azotemia to define CRF patients (para 0021). Stark et al. teach stages I-IV of feline chronic kidney disease (CKD) (page 3, Table 2)(applies to claims 1 and 17). Stark et al. teach that animals with a blood creatinine concentration lower than 2.7 mg/dL are in Stage applies to claim 8). Stark et al. teach that survival in cats with mild to moderate azotemia and extra-renal clinical signs (IRIS stage 2 & 3) ranged from 1 to 3 years and that early management and therapy is considered to successfully influence prognosis for CKD (para 0003).
 It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method of inhibiting renal hypofunction in dogs and cats, wherein said animals have chronic kidney disease without anemia at least at the start of the administration step comprising administering a canine EPO polypeptide sequence as taught MacLeod, by using a feline EPO polypeptide sequence that is 100% identical to instant SEQ ID NO:2 and SEQ ID NO:3 and modified with PEG, as taught by Nakaishi et al., wherein the chronic kidney disease is classified into chronic kidney disease stage I or stage Il as defined by the International Renal Interest Society, as taught by Stark et al.
One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons. MacLeod teaches that canine EPO polypeptides can be administered to cats to treat chronic renal disease. However, administering a therapeutic protein from the same species is less likely to generate an unwanted immunological reaction than administering a therapeutic protein from a different species. Nakaishi et al. teach a feline EPO polypeptide sequence that is 100% identical to instant SEQ ID NO:2 and SEQ ID NO:3. Chemically modifying a protein with polyethylene glycol (i.e. pegylation) is known to increase the half-life and stability of the protein. Lastly, the ordinary skilled artisan would have been motivated to treat a cat having stage I or Il CKD as it is generally appreciated in the art that early medical intervention in a progressive disease is more likely to yield a 

APPLICANT’S ARGUMENTS:
Applicant states that the presently claimed feline erythropoietin (EPO) is PEGylated. Applicant states MacLeod teaches canine EPO that is glycosylated and Nakaishi’s feline EPO is PEGylated. Applicant argues that the Examiner’s combination of MacLeod and Nakaishi (and Stark) modifies the fundamental structure of MacLeod’s glycosylated EPO, by PEGylation, which would not produce predictable results. Applicant argues that MacLeod teaches that glycosylated recombinant canine EPO and glycosylated recombinant human EPO work in a formulation. Applicant argues that it is unclear why a skilled artisan would add the extra synthetic steps to functionalize a feline EPO with a PEG, when MacLeod shows that glycosylation works fine. Applicant maintains that that the Examiner fails to present reasons why a person of skill in the art would go through the trouble to alter these chemical and physical properties of MacLeod’s canine EPO. Applicant submits that that the addition of Nakaishi to support PEGylation, without further explanation, may be a case of hindsight bias.
Applicant argues that there is a lack of predictability in what biological mechanism that a synthetic-type PEGylated protein will follow compared to a natural-type glycosylated protein in a mammal. Applicant maintains that the presently claimed PEGylated feline EPO is a different structure than MacLeod’s EPOs. Applicant submits that a person of ordinary skill in the art would expect the two different physical and chemical structures to operate by predictably different biochemical mechanisms. 
Applicant argues that in the claimed method, the non-human mammal subject is in an early stage I or II, or CKD without anemia, and therefore, administration at the time interval of a relatively long period of 7 or more days would be sufficient for inhibiting renal hypofunction in the subject. Applicant submits that this feature is not taught or suggested in Macleod, Nakaishi and Stark. Applicant cites Macleod’s Examples (paragraphs, 0089-0090 and Table 1). Applicant argues that in MacLeod, the administration frequency is designed to be 3 times per week, not once per week, which is only for when unfavorable incidents happen. Applicant argues that the dogs do not have chronic kidney disease without anemia at stage I or II. Applicant argues that it would not be obvious over Macleod, Nakaishi, and Stark for those skilled in the art to administer cat-derived erythropoietin repeatedly at a time interval of 7 or more days to a non-human mammal having chronic kidney disease without anemia at stage I or II at least at the start of the administration step to inhibit renal hypofunction.

EXAMINERS’ RESPONSE:
	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
	The Examiner is unclear regarding Applicant’s arguments about “glycosylated EPO (natural biomimicry) and a PEGylated EPO (synthetic biomimicry)” and “a person of 
The Examiner notes that erythropoietin (EPO) is a glycoprotein. That is to say human EPO, canine EPO and feline EPO are all glycosylated.
See Wen et al. who teach the sequence homology of EPO among mammals. Wen et al. teach a 100% conservation of all three asparagine residues responsible for N-linked glycosylation. Wen et al. teach that even though EPO deprived of its carbohydrate either by enzymatic cleavage or by production in bacteria has full in
vitro biologic activity, survival of the hormone in the circulation depends on N-linked glycosylation (page 1514, right column, 1st paragraph). See also Table 1, which teaches the sequence identity between dog EPO and cat EPO (95.2% identity; page 1513)(Wen et al. Erythropoietin Structure-Function Relationships: High Degree of Sequence Homology Among Mammals. Blood, Vol 82, No 5 pp 1507-1516; September 1, 1993). 
The Examiner notes that the instant claims encompass a protein that is at least 95% identical to SEQ ID NO:2 or SEQ ID NO:3.  Instant SEQ ID NO:2 and SEQ ID NO:3 are feline EPO. MacLeod teach a canine EPO amino acid sequence that is 95.1% identical to instant SEQ ID NO:2. MacLeod teach a canine EPO amino acid sequence that is 95.1 % identical to instant SEQ ID NO:3. 
 MacLeod teach a method for inhibiting renal hypofunction in dogs and cats, wherein said animals have chronic kidney disease without anemia at least at the start of the administration step comprising administering a canine EPO polypeptide to dogs and cats. MacLeod does not teach a feline EPO polypeptide sequence that is 100% identical to instant SEQ ID NO:2 or SEQ ID NO:3.  

	Contrary to arguments, MacLeod clearly teaches administering canine EPO to a non-human mammal having chronic kidney disease without anemia. See the claims of MacLeod. (Claim 18.) A method for providing erythropoietin therapy to a dog comprising: administering recombinant canine erythropoietin to a dog in need of erythropoietin therapy in an amount sufficient to increase production of reticulocytes and red blood cells in the dog. (Claim 19.) The method according to claim 18, wherein the dog suffers from anemia. (Claim 20.) The method according to claim 18, wherein the dog suffers from chronic or acute renal failure.  Claim 20 further limits claim 18 and thus encompasses a dog population that suffers from chronic or acute renal failure without anemia. MacLeod recites the same teachings in claims 27-29 except canine EPO is being administered to cats.
 	In addition, MPEP 2123 [R-5] Il states that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
	Lastly, Applicant’s argument that in MacLeod, the administration frequency is designed to be 3 times per week, not once per week, which is only for when unfavorable 
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

	
			Conclusion
		No claims are allowed. 
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       



/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        12/29/2021